Title: To Thomas Jefferson from Joseph Yznardi, Sr., 18 March 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas




Exmo. Señor

Muy Señor mio, y de todo mi Respecto
En consequencia de la Orden de V.E me he presentado á el Secretario de Estado el qe me ha dicho no puede aser Nada hasta despachar la Fragata, y le Suplico tenga la vondad de prevenirle no me Olvide pues deseo retirarme á Philadelphia para despachar á mi Hijo á Concluir sus negocios en la Havana para regresarar á Cadiz á Continuar su Consulado
tengo encargadas oy Mismo tres medias Botas de Vino dos de Xerez una de Color, y otra Blanco, y la otra de Malaga especiales de Calidad, y propias para el gasto de su Mesa qe espero seran remitidas en primera Ocasion, y si V.E nessesita de otros Vinos de Europa tendra la bondad de prevenirmelo como quales quiera otra Cosa qe Nessesite
Mras tengo el Honor de Repetir á V.E mi Oba en George town 18 de Mazo de 1801
Exmo. Señor BLM de V.E. su mas Obte Serv

Josef Yznardy



editors’ translation

Most Excellent Sir

My most illustrious sir, and with all my respect
As a follow-up to Your Excellency’s order I have presented myself to the secretary of state who has told me that he cannot do anything until the dispatch of the frigate, and I beg you to be so kind as not to let him forget me as I wish to go away to Philadelphia to send off my son to finish his business in Havana in order to return to Cadiz to continue his consulate.
Today I have ordered three half casks of wine, two from Jerez, one red, and another white, and the other from Malaga, distinctive for their quality, and worthy for consumption at your table, that I hope will be sent on first  occasion, and if Your Excellency needs other wines from Europe be so good as to notify me as you would with anything else you may need.
Meanwhile I have the honor of reiterating to Your Excellency my service in Georgetown 18 March 1801
Most excellent sir your most obedient servant kisses the hand of Your Excellency

Josef Yznardy


